10

11

12

13

14

15

16

17

18

19

20

21

22

23

Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DIVISION OF WASHINGTON AT TACOMA

DONALD ARTHUR YAW and MARIETTA
DIANNE YAW, husband and wife, No. 3:18-cv-05405-BHS

Plaintifts STIPULATED MOTION TO DISMISS

y , AND ORDER OF DISMISSAL WITH
PREJUDICE AS TO DEFENDANT
AIR & LIQUID SYSTEMS CORPORATION, | GOULDS PUMPS LLC, ONLY
et al. CLERK’S ACTION REQUIRED
Defendants.

 

 

 

 

STIPULATION
Plaintiffs and Defendant GOULDS PUMPS LLC, hereby stipulate that all claims
against Defendant GOULDS PUMPS LLC, only, may be dismissed with prejudice and without
costs and/or attorneys’ fees as to either party.

DATED this 25" day of September, 2019.

SCHROETER, GOLDMARK & BENDER GARDNER TRABOLSI & ASSOCIATES PLLC

By /s/ Lucas Garret By /s/ Ronald C. Gardner

Lucas Garrett, WSBA #38452 Ronald C. Gardner, WSBA #9270

Attorney for Plaintiffs Attorney for Defendant Goulds Pumps LLC
STIPULATED MOTION TO DISMISS AND Ganroner Trasoisi & Associates PLLC
ORDER OF DISMISSAL WITH PREJUDICE AS 2200 SncTH AVENUE, SUITE 600
TO DEFENDANT GOULDS PUMPS LLC, Some Waser ee

ONLY - 1 FACSIMILE (206) 256-6318

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

ORDER
It is ORDERED, ADJUDGED and DECREED that Plaintiffs’ action against Defendant,

GOULDS PUMPS LLC, only, is hereby dismissed with prejudice, no costs to be awarded.

DATED this ) J 5

     

oorble Benjamin H. Settle

   

Presented by:

GARDNER TRABOLSI & ASSOCIATES PLLC

By /s/ Ronald C. Gardner
Ronald C. Gardner, WSBA #9270
Attorney for Defendant Goulds Pumps LLC

Approved as to form; notice of presentation waived;

SCHROETER, GOLDMARK & BENDER

By /s/ Lucas Garret
Lucas Garrett, WSBA #38452
Attomeys for Plaintiffs

STIPULATED MOTION TO DISMISS AND Garonex Trasorsi & Associates PLLC
ORDER OF DISMISSAL WITH PREJUDICE AS 2900 Sx AVENUE, SUITE 600
TO DEFENDANT GOULDS PUMPS LLC, SEATTLE WASHINGTON 98121

ONLY -2 FACSIMILE (206) 256-6318

 
